DETAILED ACTION
Applicant’s amendment of June 29, 2022 overcomes the following:
Claim objections
Applicant has amended claims 1-5, 7-9, 11-15, and 19-20. Claims 21-22 are new. Claims 1-22 are pending.

Response to Arguments
Applicant’s arguments filed June 29, 2022 with respect to amended independent claims 1 and 19-20 have been considered but are moot in view of the new ground(s) of rejection. The amended claims resulted in changes to the scope and contents; therefore, the grounds of rejection are modified accordingly. 
Applicant’s arguments with respect to claim 7 have been fully considered, but they are respectfully found unconvincing for the following reasons.
Regarding claim 7, Applicant asserts that “… a person of ordinary skill in the art would appreciate that the “standard wound viewing trajectory” recited in claim 7 would include “a standard for capturing medical videos associated with one or more healthcare providers, . . . , a governing authority associated with the practice of medicine, or any other entity associated with the provision of healthcare.” Therefore, claim 7 is not indefinite…” (Remarks, Pg. 11-12).
Although Applicant’s arguments above relating to (with respect to) “a person of ordinary skill in the art would appreciate that the “standard wound viewing trajectory” recited in claim 7 would include “a standard for capturing medical videos associated with one or more healthcare providers, . . . , a governing authority associated with the practice of medicine, or any other entity associated with the provision of healthcare” are understood, they are not relevant to the claims since these features are not being recited in the claims. 
Therefore, based on above, Applicant’s arguments with respect to claim 7 are respectfully found unconvincing and the rejection of claim 7 previously set forth in the last Office action is hereby maintained, as indicated further below.
Applicant’s arguments with respect to claim 8 have been fully considered and found persuasive. In particular, Applicant contended that “… the Examiner indicated that “the specification of the instant application does not provide examples or teachings that can be used to measure the selection degree corresponding to the claimed ‘to be substantially on an arc of a circle’… However, “[t]he use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.” MPEP 2173.05(b). Rather, “[acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification.” Id. Here, § [0216] provides examples of the simulated trajectory being substantially on an arc of a circle, such as the arc of trajectory being centered on a specific point, boundary, or contour of the wound. Thus, a person of ordinary skill in the art would understand the term “be substantially on an arc of a circle” in claim 8 to include at least these examples. Therefore, claim 8 is not indefinite…” (Remarks, Pg. 11-12).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites the limitation “wherein the desired property of the simulated trajectory is based on a tissue composition of the wound” in lines 11-12 of the claim. However, examiner cannot clearly ascertain where the claimed “wherein the desired property of the simulated trajectory is based on a tissue composition of the wound” in lines 11-12 of the claim is found in the specification, which renders the claim indefinite.
For example, Par. [0016] of the specification indicates “one or more images may be analyzed to determine at least one of a shape of the wound, a tissue composition of the wound, a depth of the wound, or a presence of an edema in a region surrounding the wound, and wherein the determination of the condition of the wound may be further based on the determined at least one of the shape of the wound, the tissue composition of the wound, the depth of the wound, or the presence of the edema in the region surrounding the wound”.  Par. [0030] of the specification indicates “the desired property of the simulated trajectory of the virtual camera may include. a desired moving direction of the virtual camera. For example, obtaining the desired property of the simulated trajectory may comprise selecting the desired moving direction of the virtual camera based on a contour of the wound… the desired property of the simulated trajectory of the virtual camera may include a desired velocity of the virtual camera… the desired property of the simulated trajectory of the virtual camera may include a desired distance of the virtual camera from the wound”. Par. [0172] of the specification indicates “analyzing the one or more images to determine at least one of a shape of the wound, a tissue composition of the wound, a depth of the wound, or a presence of an edema in a region surrounding the wound, and wherein the determination of the condition of the wound may be further based on the determined at least one of the shape of the wound, the tissue composition of the wound, the depth of the wound, or the presence of the edema in the region surrounding the wound”. Par. [0219-224] of the specification indicates “obtaining at least one desired property of the simulated trajectory… A property of the simulated trajectory may include any physical or digital parameter associated with the path of the trajectory … the positioning and movement of the camera … configurations of the camera and associated components … the desired property of the simulated trajectory of the virtual camera may include a desired moving direction of the virtual camera… obtaining the desired property of the simulated trajectory may comprise selecting the desired moving direction of the virtual camera based on a contour of the wound… the desired property of the simulated trajectory of the virtual camera may include a desired velocity of the virtual camera, and/or the desired property may include a desired distance of the virtual camera from the wound… factors affecting the desired velocity of the virtual camera and/or desired distance of the virtual camera from the wound may include illumination conditions (for example, having lower velocity and/or shorter distance when the illumination conditions are poor), condition of the wound, tissue composition of the wound, depth of the wound, and so forth… Determining the simulated trajectory based on the condition of the wound may, for example, involve obtaining one or more desired properties of a simulated trajectory configured to capture a video containing quality image data associated with the condition… the desired properties of the trajectory may include one or more directions and/or distances configured to enable the virtual camera to capture a video containing images of the at least a portion of the wound with the condition”. Par. [0291] of the specification indicates “part of the video feed may be analyzed to determine characteristics of the wound (such as size, shape, location on the body, tissue composition, etc.), and the record corresponding to the wound may be selected from the plurality of records based on the determined characteristics”.
However, examiner cannot clearly ascertain where the claimed “wherein the desired property of the simulated trajectory is based on a tissue composition of the wound” in lines 11-12 of the claim is found in the specification, which renders the claim indefinite.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “wherein the desired property of the simulated trajectory is based on a tissue composition of the wound” in lines 11-12 of the claim as “wherein the desired property of the simulated trajectory of the virtual camera includes a desired velocity of the virtual camera and factors affecting the desired velocity of the virtual camera include a tissue composition of the wound”.
Claim 1 recites the limitation “a tissue composition of the wound” in lines 11-12 of the claim, as indicated above. However, the claimed “a tissue composition of the wound” in lines 11-12 of the claim is not defined in any of the claims, which further renders the claim indefinite.
Par. [0172] of the specification indicates “A tissue composition of the wound may refer to a segmentation of the wound based on a tissue type, such as epithelial tissue, granulation tissue, slough tissue, eschar, necrotic tissue, scab, hematoma, tendon, ligament, bone, infected tissue, non-infected tissue, or any other type of tissue which may be found in a wound… in FIG. 14, may be analyzed to determine a shape of wound 1200, a tissue composition of wound 1200 (e.g., granulation tissue 1410, slough tissue 1420, and necrosis tissue 1430)”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “a tissue composition of the wound” in lines 11-12 of the claim as “a tissue composition of the wound, wherein the tissue composition of the wound includes a segmentation of the wound based on a tissue type, such as epithelial tissue, granulation tissue, slough tissue, eschar, necrotic tissue, scab, hematoma, tendon, ligament, bone, infected tissue, non-infected tissue, or any other type of tissue which may be found in the wound”.
Claims 2-18 and 21-22 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 7 recites the limitation “wherein the simulated trajectory is a standard wound viewing trajectory” in lines 1-2. However, “a standard wound viewing trajectory” is not defined within the claim language, as previously set forth in the last Office action. For example,  Par. [0214] of the specification of the instant application indicate that “the trajectory of the virtual camera may be configured as to conform to a standard for capturing medical videos associated with one or more healthcare providers, such as an association of medical practitioners, a governing authority associated with the practice of medicine, or any other entity associated with the provision of healthcare (e.g., one or more individual hospitals, clinics, practice areas, etc.). A standard consistent with the present disclosure may have specific requirements for a particular property or range of properties that a trajectory must conform with in order to comply with the standard.… examples of properties associated with standard wound viewing trajectories may include specific directions, specific directions, viewing angles, viewing distances, speeds, illumination conditions, lengths”. However, the examiner cannot clearly ascertain if the claimed “wherein the simulated trajectory is a standard wound viewing trajectory” in lines 1-2 of claim 7 corresponds to “a standard for capturing medical videos associated with one or more healthcare providers”, a “standard… may have specific requirements for a particular property or range of properties that a trajectory must conform with in order to comply with the standard”, and/or “examples of properties associated with standard wound viewing trajectories may include specific directions, specific directions, viewing angles, viewing distances, speeds, illumination conditions, lengths”, which renders the claim indefinite. 
For examination purposes the examiner has interpreted the claimed “wherein the simulated trajectory is a standard wound viewing trajectory” in lines 1-2 of claim 7  as “wherein the simulated trajectory is a standard wound viewing trajectory including specific directions, viewing angles, viewing distances, speeds, illumination conditions, or lengths”.
Claim 19 now recites the limitation “wherein the desired property of the simulated trajectory is based on a tissue composition of the wound” in lines 10-11 of the claim. However, examiner cannot clearly ascertain where the claimed “wherein the desired property of the simulated trajectory is based on a tissue composition of the wound” in lines 10-11 of the claim is found in the specification, which renders the claim indefinite.
For example, Par. [0016] of the specification indicates “one or more images may be analyzed to determine at least one of a shape of the wound, a tissue composition of the wound, a depth of the wound, or a presence of an edema in a region surrounding the wound, and wherein the determination of the condition of the wound may be further based on the determined at least one of the shape of the wound, the tissue composition of the wound, the depth of the wound, or the presence of the edema in the region surrounding the wound”.  Par. [0030] of the specification indicates “the desired property of the simulated trajectory of the virtual camera may include. a desired moving direction of the virtual camera. For example, obtaining the desired property of the simulated trajectory may comprise selecting the desired moving direction of the virtual camera based on a contour of the wound… the desired property of the simulated trajectory of the virtual camera may include a desired velocity of the virtual camera… the desired property of the simulated trajectory of the virtual camera may include a desired distance of the virtual camera from the wound”. Par. [0172] of the specification indicates “analyzing the one or more images to determine at least one of a shape of the wound, a tissue composition of the wound, a depth of the wound, or a presence of an edema in a region surrounding the wound, and wherein the determination of the condition of the wound may be further based on the determined at least one of the shape of the wound, the tissue composition of the wound, the depth of the wound, or the presence of the edema in the region surrounding the wound”. Par. [0219-224] of the specification indicates “obtaining at least one desired property of the simulated trajectory… A property of the simulated trajectory may include any physical or digital parameter associated with the path of the trajectory … the positioning and movement of the camera … configurations of the camera and associated components … the desired property of the simulated trajectory of the virtual camera may include a desired moving direction of the virtual camera… obtaining the desired property of the simulated trajectory may comprise selecting the desired moving direction of the virtual camera based on a contour of the wound… the desired property of the simulated trajectory of the virtual camera may include a desired velocity of the virtual camera, and/or the desired property may include a desired distance of the virtual camera from the wound… factors affecting the desired velocity of the virtual camera and/or desired distance of the virtual camera from the wound may include illumination conditions (for example, having lower velocity and/or shorter distance when the illumination conditions are poor), condition of the wound, tissue composition of the wound, depth of the wound, and so forth… Determining the simulated trajectory based on the condition of the wound may, for example, involve obtaining one or more desired properties of a simulated trajectory configured to capture a video containing quality image data associated with the condition… the desired properties of the trajectory may include one or more directions and/or distances configured to enable the virtual camera to capture a video containing images of the at least a portion of the wound with the condition”. Par. [0291] of the specification indicates “part of the video feed may be analyzed to determine characteristics of the wound (such as size, shape, location on the body, tissue composition, etc.), and the record corresponding to the wound may be selected from the plurality of records based on the determined characteristics”.
However, examiner cannot clearly ascertain where the claimed “wherein the desired property of the simulated trajectory is based on a tissue composition of the wound” in lines 10-11 of the claim is found in the specification, which renders the claim indefinite.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “wherein the desired property of the simulated trajectory is based on a tissue composition of the wound” in lines 10-11 of the claim as “wherein the desired property of the simulated trajectory of the virtual camera includes a desired velocity of the virtual camera and factors affecting the desired velocity of the virtual camera include a tissue composition of the wound”.
Claim 19 recites the limitation “a tissue composition of the wound” in lines 10-11 of the claim, as indicated above. However, the claimed “a tissue composition of the wound” in lines 10-11 of the claim is not defined in any of the claims, which further renders the claim indefinite.
Par. [0172] of the specification indicates “A tissue composition of the wound may refer to a segmentation of the wound based on a tissue type, such as epithelial tissue, granulation tissue, slough tissue, eschar, necrotic tissue, scab, hematoma, tendon, ligament, bone, infected tissue, non-infected tissue, or any other type of tissue which may be found in a wound… in FIG. 14, may be analyzed to determine a shape of wound 1200, a tissue composition of wound 1200 (e.g., granulation tissue 1410, slough tissue 1420, and necrosis tissue 1430)”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “a tissue composition of the wound” in lines 10-11 of the claim as “a tissue composition of the wound, wherein the tissue composition of the wound includes a segmentation of the wound based on a tissue type, such as epithelial tissue, granulation tissue, slough tissue, eschar, necrotic tissue, scab, hematoma, tendon, ligament, bone, infected tissue, non-infected tissue, or any other type of tissue which may be found in the wound”.
Claim 20 now recites the limitation “wherein the desired property of the simulated trajectory is based on a tissue composition of the wound” in lines 9-10 of the claim. However, examiner cannot clearly ascertain where the claimed “wherein the desired property of the simulated trajectory is based on a tissue composition of the wound” in lines  9-10 of the claim is found in the specification, which renders the claim indefinite.
For example, Par. [0016] of the specification indicates “one or more images may be analyzed to determine at least one of a shape of the wound, a tissue composition of the wound, a depth of the wound, or a presence of an edema in a region surrounding the wound, and wherein the determination of the condition of the wound may be further based on the determined at least one of the shape of the wound, the tissue composition of the wound, the depth of the wound, or the presence of the edema in the region surrounding the wound”.  Par. [0030] of the specification indicates “the desired property of the simulated trajectory of the virtual camera may include. a desired moving direction of the virtual camera. For example, obtaining the desired property of the simulated trajectory may comprise selecting the desired moving direction of the virtual camera based on a contour of the wound… the desired property of the simulated trajectory of the virtual camera may include a desired velocity of the virtual camera… the desired property of the simulated trajectory of the virtual camera may include a desired distance of the virtual camera from the wound”. Par. [0172] of the specification indicates “analyzing the one or more images to determine at least one of a shape of the wound, a tissue composition of the wound, a depth of the wound, or a presence of an edema in a region surrounding the wound, and wherein the determination of the condition of the wound may be further based on the determined at least one of the shape of the wound, the tissue composition of the wound, the depth of the wound, or the presence of the edema in the region surrounding the wound”. Par. [0219-224] of the specification indicates “obtaining at least one desired property of the simulated trajectory… A property of the simulated trajectory may include any physical or digital parameter associated with the path of the trajectory … the positioning and movement of the camera … configurations of the camera and associated components … the desired property of the simulated trajectory of the virtual camera may include a desired moving direction of the virtual camera… obtaining the desired property of the simulated trajectory may comprise selecting the desired moving direction of the virtual camera based on a contour of the wound… the desired property of the simulated trajectory of the virtual camera may include a desired velocity of the virtual camera, and/or the desired property may include a desired distance of the virtual camera from the wound… factors affecting the desired velocity of the virtual camera and/or desired distance of the virtual camera from the wound may include illumination conditions (for example, having lower velocity and/or shorter distance when the illumination conditions are poor), condition of the wound, tissue composition of the wound, depth of the wound, and so forth… Determining the simulated trajectory based on the condition of the wound may, for example, involve obtaining one or more desired properties of a simulated trajectory configured to capture a video containing quality image data associated with the condition… the desired properties of the trajectory may include one or more directions and/or distances configured to enable the virtual camera to capture a video containing images of the at least a portion of the wound with the condition”. Par. [0291] of the specification indicates “part of the video feed may be analyzed to determine characteristics of the wound (such as size, shape, location on the body, tissue composition, etc.), and the record corresponding to the wound may be selected from the plurality of records based on the determined characteristics”.
However, examiner cannot clearly ascertain where the claimed “wherein the desired property of the simulated trajectory is based on a tissue composition of the wound” in lines  9-10 of the claim is found in the specification, which renders the claim indefinite.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “wherein the desired property of the simulated trajectory is based on a tissue composition of the wound” in lines  9-10 of the claim as “wherein the desired property of the simulated trajectory of the virtual camera includes a desired velocity of the virtual camera and factors affecting the desired velocity of the virtual camera include a tissue composition of the wound”.
Claim 20 recites the limitation “a tissue composition of the wound” in lines 9-10 of the claim, as indicated above. However, the claimed “a tissue composition of the wound” in lines 9-10 of the claim is not defined in any of the claims, which further renders the claim indefinite.
Par. [0172] of the specification indicates “A tissue composition of the wound may refer to a segmentation of the wound based on a tissue type, such as epithelial tissue, granulation tissue, slough tissue, eschar, necrotic tissue, scab, hematoma, tendon, ligament, bone, infected tissue, non-infected tissue, or any other type of tissue which may be found in a wound… in FIG. 14, may be analyzed to determine a shape of wound 1200, a tissue composition of wound 1200 (e.g., granulation tissue 1410, slough tissue 1420, and necrosis tissue 1430)”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “a tissue composition of the wound” in lines 9-10 of the claim as “a tissue composition of the wound, wherein the tissue composition of the wound includes a segmentation of the wound based on a tissue type, such as epithelial tissue, granulation tissue, slough tissue, eschar, necrotic tissue, scab, hematoma, tendon, ligament, bone, infected tissue, non-infected tissue, or any other type of tissue which may be found in the wound”.
New claim 21 recites the limitation “wherein the desired property of the simulated trajectory is further based on a combination of the tissue composition with at least one of illumination conditions, a condition of the wound, or a depth of the wound” in lines 1-4 of the claim. However, examiner cannot clearly ascertain where the claimed “wherein the desired property of the simulated trajectory is further based on a combination of the tissue composition with at least one of illumination conditions, a condition of the wound, or a depth of the wound” in lines  1-4 of the claim is found in the specification, which renders the claim indefinite.
For example, Par. [0016] of the specification indicates “one or more images may be analyzed to determine at least one of a shape of the wound, a tissue composition of the wound, a depth of the wound, or a presence of an edema in a region surrounding the wound, and wherein the determination of the condition of the wound may be further based on the determined at least one of the shape of the wound, the tissue composition of the wound, the depth of the wound, or the presence of the edema in the region surrounding the wound”.  Par. [0030] of the specification indicates “the desired property of the simulated trajectory of the virtual camera may include. a desired moving direction of the virtual camera. For example, obtaining the desired property of the simulated trajectory may comprise selecting the desired moving direction of the virtual camera based on a contour of the wound… the desired property of the simulated trajectory of the virtual camera may include a desired velocity of the virtual camera… the desired property of the simulated trajectory of the virtual camera may include a desired distance of the virtual camera from the wound”. Par. [0172] of the specification indicates “analyzing the one or more images to determine at least one of a shape of the wound, a tissue composition of the wound, a depth of the wound, or a presence of an edema in a region surrounding the wound, and wherein the determination of the condition of the wound may be further based on the determined at least one of the shape of the wound, the tissue composition of the wound, the depth of the wound, or the presence of the edema in the region surrounding the wound”. Par. [0219-224] of the specification indicates “obtaining at least one desired property of the simulated trajectory… A property of the simulated trajectory may include any physical or digital parameter associated with the path of the trajectory … the positioning and movement of the camera … configurations of the camera and associated components … the desired property of the simulated trajectory of the virtual camera may include a desired moving direction of the virtual camera… obtaining the desired property of the simulated trajectory may comprise selecting the desired moving direction of the virtual camera based on a contour of the wound… the desired property of the simulated trajectory of the virtual camera may include a desired velocity of the virtual camera, and/or the desired property may include a desired distance of the virtual camera from the wound… factors affecting the desired velocity of the virtual camera and/or desired distance of the virtual camera from the wound may include illumination conditions … condition of the wound, tissue composition of the wound, depth of the wound, and so forth… Determining the simulated trajectory based on the condition of the wound may, for example, involve obtaining one or more desired properties of a simulated trajectory configured to capture a video containing quality image data associated with the condition… the desired properties of the trajectory may include one or more directions and/or distances configured to enable the virtual camera to capture a video containing images of the at least a portion of the wound with the condition”. Par. [0291] of the specification indicates “part of the video feed may be analyzed to determine characteristics of the wound (such as size, shape, location on the body, tissue composition, etc.), and the record corresponding to the wound may be selected from the plurality of records based on the determined characteristics”.
However, examiner cannot clearly ascertain where the claimed “wherein the desired property of the simulated trajectory is further based on a combination of the tissue composition with at least one of illumination conditions, a condition of the wound, or a depth of the wound” in lines  1-4 of the claim is found in the specification, which renders the claim indefinite.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “wherein the desired property of the simulated trajectory is further based on a combination of the tissue composition with at least one of illumination conditions, a condition of the wound, or a depth of the wound” in lines  1-4 of the claim as “wherein the factors affecting the desired velocity of the virtual camera further include illumination conditions, a condition of the wound, or a depth of the wound”.
New claim 22 recites the limitation “wherein the desired property of the simulated trajectory is further based on a combination of the tissue composition, illumination conditions, a condition of the wound, and depth of the wound” in lines 1-4 of the claim. However, examiner cannot clearly ascertain where the claimed “wherein the desired property of the simulated trajectory is further based on a combination of the tissue composition, illumination conditions, a condition of the wound, and depth of the wound” in lines  1-4 of the claim is found in the specification, which renders the claim indefinite.
For example, Par. [0016] of the specification indicates “one or more images may be analyzed to determine at least one of a shape of the wound, a tissue composition of the wound, a depth of the wound, or a presence of an edema in a region surrounding the wound, and wherein the determination of the condition of the wound may be further based on the determined at least one of the shape of the wound, the tissue composition of the wound, the depth of the wound, or the presence of the edema in the region surrounding the wound”.  Par. [0030] of the specification indicates “the desired property of the simulated trajectory of the virtual camera may include. a desired moving direction of the virtual camera. For example, obtaining the desired property of the simulated trajectory may comprise selecting the desired moving direction of the virtual camera based on a contour of the wound… the desired property of the simulated trajectory of the virtual camera may include a desired velocity of the virtual camera… the desired property of the simulated trajectory of the virtual camera may include a desired distance of the virtual camera from the wound”. Par. [0172] of the specification indicates “analyzing the one or more images to determine at least one of a shape of the wound, a tissue composition of the wound, a depth of the wound, or a presence of an edema in a region surrounding the wound, and wherein the determination of the condition of the wound may be further based on the determined at least one of the shape of the wound, the tissue composition of the wound, the depth of the wound, or the presence of the edema in the region surrounding the wound”. Par. [0219-224] of the specification indicates “obtaining at least one desired property of the simulated trajectory… A property of the simulated trajectory may include any physical or digital parameter associated with the path of the trajectory … the positioning and movement of the camera … configurations of the camera and associated components … the desired property of the simulated trajectory of the virtual camera may include a desired moving direction of the virtual camera… obtaining the desired property of the simulated trajectory may comprise selecting the desired moving direction of the virtual camera based on a contour of the wound… the desired property of the simulated trajectory of the virtual camera may include a desired velocity of the virtual camera, and/or the desired property may include a desired distance of the virtual camera from the wound… factors affecting the desired velocity of the virtual camera and/or desired distance of the virtual camera from the wound may include illumination conditions … condition of the wound, tissue composition of the wound, depth of the wound, and so forth… Determining the simulated trajectory based on the condition of the wound may, for example, involve obtaining one or more desired properties of a simulated trajectory configured to capture a video containing quality image data associated with the condition… the desired properties of the trajectory may include one or more directions and/or distances configured to enable the virtual camera to capture a video containing images of the at least a portion of the wound with the condition”. Par. [0291] of the specification indicates “part of the video feed may be analyzed to determine characteristics of the wound (such as size, shape, location on the body, tissue composition, etc.), and the record corresponding to the wound may be selected from the plurality of records based on the determined characteristics”.
However, examiner cannot clearly ascertain where the claimed “wherein the desired property of the simulated trajectory is further based on a combination of the tissue composition, illumination conditions, a condition of the wound, and depth of the wound” in lines  1-4 of the claim is found in the specification, which renders the claim indefinite.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “wherein the desired property of the simulated trajectory is further based on a combination of the tissue composition, illumination conditions, a condition of the wound, and depth of the wound” in lines  1-4 of the claim as “wherein the factors affecting the desired velocity of the virtual camera further include illumination conditions, a condition of the wound, or a depth of the wound”.

Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668